Bleckley, Judge.
1. On a trial for felonious shooting, evidence that the prosecutor and the prisoner “ made it up ” is not admissible. Nor is evidence admissible, that immediately after the combat a warrant was obtained by the prisoner against the prosecutor for assault with intent to murder.
2. That the parties, previously to the difficulty, had made a contract and a settlement; that the prosecutor owed the prisoner for rent of the shop in which the difficulty began; that the prisoner had a right to turn the prosecutor out for non-paymen of rent; that the prisoner had reserved the right to enter the shop and give orders; and, that the parties were friendly, just before and just after the difficulty, would not tend to establish the lawfulness of the shooting, inasmuch as the shooting took place after both parties had withdrawn from the shop, and, a part of it, while the prosecutor was in rapid retreat. The prisoner did not shoot in assertion of any right as creditor or landlord, but only as an infuriated man who had, shortly before, been violently assaulted by the prosecutor.
3. When the quarrel upon which the shooting followed was touching alleged overcharges for work, the reasons of a *314third person for declining to price the work shortly before the quarrel took place, are immaterial.
4. The shooting may be unlawful, though done under considerable provocation, and without malice, express or implied, and without any mixture of deliberation, and though preceded by a sudden combat in which the prisoner was blameless.
5. If a person, being in a shop where he has a right to stay, is unlawfully assaulted with a weapon likely to produce death, and, thereupon, escaping from the shop, runs to his dwelling, sixty yards distant, for a pistol, and returns instantly, finding the assailant outside the shop, with no weapons, and making no hostile demonstration, he cannot lawfully shoot at the assailant; more especially after he has fired at him once and put him in full retreat.
6. A man who was neither followed from the scene of combat, nor attacked when he voluntarily returned to it, is not in a situation to urge the fears of a reasonable man in justification of shooting done by him after returning and putting his adversary to flight.
7. Shooting at a person after he has fought you in your shop, sixty yards from your dwelling, and when he has left the shop and is trying to avoid you by running toward his own home, is not shooting in defense of habitation.
8. Under the facts of this case, if the shooting was not in self-defense it was unlawful; and the question of whether it was in self-defense was fairly submitted to the jury.
9. There was no error in the charge of the court of which the prisoner can complain, the errors, if any, being in his favor, or else relating to a count in the indictment for assault with intent to murder, on which count he was acquitted.
10. The verdict is not contrary to law or to evidence.
Judgment affirmed.